EXHIBIT 10(aa)
 
 
 
 
 
 
 
 
 
HARSCO NON-QUALIFIED
RETIREMENT SAVINGS & INVESTMENT PLAN


PART B – AMENDMENT AND RESTATEMENT AS OF JANUARY 1, 2009
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
 
 



   
Page
     
ARTICLE I
Establishment of Plan
1
     
1.1
Purpose
1
1.2
Tax/ERISA
1
1.3
Effective Date
1
1.4
2009 Amendment and Restatement
1
     
ARTICLE II
Definitions
2
     
2.1
Account
2
2.2
Ancillary Agreement
2
2.3
Beneficiary
2
2.4
Board
2
2.5
Change In Control
2
2.6
Committee
3
2.7
Compensation
3
2.8
Deferred
3
2.9
Participant
3
2.10
Pension Committee
3
2.11
Post-2004 Subaccount
3
2.12
Pre-2005 Subaccount
3
2.13
RSIP
3
2.14
Retirement
3
2.15
Separation from Service
4
2.16
Valuation Date
4
     
ARTICLE III
Eligibility and Vesting
5
     
3.1
Eligibility to Participate in the Plan
5
3.2
Participation
5
3.3
Vesting
5
     
ARTICLE IV
Non-Qualified Retirement Savings & Investment Plan (NQRSIP) Benefits
6
     
4.1
NQRSIP Benefit
6
4.2
Allocation of NQRSIP Benefit
6
4.3
Valuation of Participant’s Post-2004 Subaccount
6
4.4
Crediting Investment Returns
6
     
ARTICLE V
Non-Qualified RSIP Benefit Distributions
7
     
5.1
Payment of Post-2004 Subaccount upon Termination, Retirement, or Change In
Control
7
5.2
Payment of Benefits to Beneficiary
7
     
ARTICLE VI
Administration
8
     
6.1
Administration of the Plan
8

 
-i-

--------------------------------------------------------------------------------

 
 
6.2
Cost of Administering the Plan
8
6.3
Agents
8
6.4
Indemnification of the Committee
8
     
ARTICLE VII
Amendment and Termination
9
     
7.1
Amendment
9
7.2
Termination
9
     
ARTICLE VIII
Miscellaneous
10
     
8.1
No Right of Employment
10
8.2
Withholding
10
8.3
Non-Assignability of Benefits
10
8.4
Unfunded Status
10
8.5
Forfeiture on Termination For Cause
10
8.6
Gender and Number
10
8.7
Controlling Law
10
8.8
Successors
11
8.9
Code Section 409A
11

 
 
 
 
-ii-

--------------------------------------------------------------------------------

 
 
ARTICLE I


 
Establishment of Plan
 
1.1  
Purpose.  The Harsco Non-Qualified Retirement Savings & Investment Plan (“Plan”
or “NQRSIP”) was established by Harsco Corporation (“Corporation”) to compensate
participating employees for government-imposed reductions in benefits from
and/or contributions to the tax-qualified Harsco Retirement Savings & Investment
Plan (“RSIP”) in which they participate.

 
1.2  
Tax/ERISA.  The Corporation intends that the Plan shall at all times be
maintained on an unfunded basis for federal income tax purposes under the
Internal Revenue Code of 1986, as amended (“Code”), and administered as a
“top-hat” plan exempt from the substantive requirements of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).

 
1.3  
2009 Amendment and Restatement. The Plan was adopted as of January 1, 2004.  The
Plan is hereby again amended and restated effective as of January 1, 2009 by the
adoption of Part B of the Plan, as set forth herein.  Part A of the Plan,
consisting of the January 1, 2004 Plan document, applies to compensation that
was Deferred during calendar years ending prior to January 1, 2005 and which had
become vested prior to said date, in accordance with the terms of those
documents in effect from time to time prior to October 3, 2004.  The provisions
of this Part B shall apply to compensation that is Deferred during calendar
years beginning on or after January 1, 2005, or that was previously Deferred but
not vested prior to said date.  This Part B of the Plan is intended to meet all
of the requirements of Section 409A of the Code, so that Participants will be
eligible to defer the receipt of, and the liability for the federal income tax
with respect to, certain items of compensation from one year to a later year in
accordance with the provisions of applicable law and the provisions of the
Plan.  With respect to compensation that was deferred during the 2005, 2006,
2007 and 2008 calendar years, or that was Deferred prior to January 1, 2005 but
became vested during the period January 1, 2005 through December 31, 2008, the
terms of the Plan shall be administered in accordance with a reasonable, good
faith interpretation of Code Section 409A, and such interpretation shall govern
the rights of a Participant with respect to that period of time.

 


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II


 
Definitions
 
2.1  
Account.  The sum of the Corporation contributions and the investment returns
thereon allocated to each Participant under this Plan in accordance with the
provisions of Article IV.  A Participant’s Account will be divided into the
following subaccounts:  (a) a “Pre-2005 Subaccount” for amounts Deferred by a
Participant and vested for purposes of Code Section 409A as of December 31, 2004
(and earnings and losses thereon), and (b) a “Post-2004 Subaccount” for amounts
Deferred by a Participant and/or vested for purposes of Code Section 409A after
December 31, 2004 (and earnings and losses thereon).  Amounts in the Pre-2005
Subaccounts, which are intended to qualify for “grandfathered” status, shall be
subject to the terms and conditions specified in Part A of the Plan as in effect
on or before October 3, 2004.  The Account is not funded and is a bookkeeping
record of the benefits to which a Participant is entitled under the terms of the
Plan.

 
2.2  
Ancillary Agreement.  An instrument by which special arrangements for specific
Participants are incorporated into this Plan.

 
2.3  
Beneficiary.  Any person designated by a Participant to receive benefits which
may be due, or become due, under this Plan.  If a Participant made no such
designation, or if the designated person predeceases the Participant, the
Beneficiary shall be the Participant’s estate.

 
2.4  
Board.  The Board of Directors of the Corporation.

 
2.5  
Change In Control.  The first to occur of any one of the events described below:

 
(a)  
Stock Acquisition.  Any “person” [as such term is used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934 (“the 1934 Act”)], other than
the Corporation or a corporation, a majority of whose outstanding stock entitled
to vote is owned, directly or indirectly, by the Corporation, who is or becomes,
other than by purchase from the Corporation or such a corporation, the
“beneficial owner” (as such term is defined in Rule 13(d)-3 under the 1934 Act),
directly or indirectly, of securities of the Corporation representing 30 percent
or more of the combined voting power of the Corporation’s then outstanding
voting securities.  Such a Change in Control shall be deemed to have occurred on
the first to occur of the date securities are first purchased by a tender or
exchange offer, or the date on which the Corporation first learns of acquisition
of 30 percent of such securities, or the later of the effective date of an
agreement for the merger, consolidation or other reorganization of the
Corporation or Corporation shareholder approval thereof, as the case may be.

 
(b)  
The date that a tender or exchange offer by any Person (other than the
Corporation or Subsidiary) is first published or sent or given within the
meaning of Rule 14e-2(a) of the General Rules and Regulations under the Exchange
Act as may be amended, supplemented or superseded from time to time, if upon
consummation thereof, such Person would be the Beneficial Owner of 30% or more
of the combined voting power of the Corporation’s outstanding voting securities.

 
 
-2-

--------------------------------------------------------------------------------

 
(c)  
Change in Board.  During any period of two consecutive years, individuals who at
the beginning of such period were members of the Board of Directors ceases for
any reason to constitute at least a majority of the Board of Directors, unless
the election or nomination for election by the Corporation’s shareholders of
each new director was approved by a vote of at least two-thirds of the directors
then still in office who were directors at the beginning of the period.  Such a
Change in Board shall be deemed to have occurred on the date upon which the
requisite majority of directors fails to be elected by the shareholders of the
Corporation.

 
(d)  
Other Events.  Any other event or series of events which, notwithstanding any
other provision of this definition, is determined by a majority of the outside
members of the Board of Directors of the Corporation to constitute a Change in
Control of the Corporation for purposes of this Plan.  Such a Change in Control
shall be deemed to have occurred on the date of such determination or on such
other date as such majority of outside members of the Board shall
specify.  Notwithstanding the foregoing, this Section 2.5(d) shall be
interpreted in a manner consistent with Code Section 409A and applicable
provisions of the Treasury Regulations.

 
2.6  
Committee.  The Management Development and Compensation Committee of the Board
or such other committee as may be designated by the Board.

 
2.7  
Compensation.  The amount reported by the Corporation for a Participant as
“wages, tips and other compensation” on Form W-2, or any successor method of
reporting under Code Section 6041(d), plus any salary reductions pursuant to
Code Sections 125, 132(f), 402(e)(3), 402(h), 403(b), 414(h)(2) or 457, but
excluding any taxable fringe benefits such as restricted stock, moving expenses,
tuition reimbursements and imputed income from life insurance.   

 
2.8  
Deferred.  An amount that is considered to be deferred within the meaning of
Treasury Regulations sections 1.409A-6(a)(2) and 1.409A-6(a)(3).

 
2.9  
Participant.  An officer or other employee of the Corporation who has been
approved for participation in the Plan pursuant to Article III.

 
2.10  
Pension Committee.  The Committee appointed by the Board of Directors or a
Committee thereof to administer qualified and nonqualified pension plans.

 
2.11  
Post-2004 Subaccount. The term defined in Section 2.1.

 
2.12  
Pre-2005 Subaccount.  The term defined in Section 2.1.

 
 
-3-

--------------------------------------------------------------------------------

 
2.13  
RSIP.  The relevant tax-qualified plan known as the Harsco Retirement Savings
and Investment Plan.

 
2.14  
Retirement.  The later of the date of the Participant’s 65th birthday or
attainment of 5 Years of Vesting Service, determined in accordance with the
provisions of the RSIP.  With respect to a Participant with a Prior Employer
Account (as such term is defined in the RSIP) from the Maryland Slag Co.
Retirement Savings Plan, the date of such Participant’s 65th birthday.

 
2.15  
Separation from Service.  The condition that exists when an employee who is a
Participant in the Plan and the Corporation reasonably anticipate that no
further services will be performed after a certain date or that the level of
bona fide services that the employee will perform after such date (whether as an
employee or an independent contractor) would permanently decrease to no more
than 20% of the average level of bona fide services performed (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the Corporation if the employee has
been providing services to the Corporation for less than 36 months).  For
purposes of this Section 2.15, for periods during which an employee is on a paid
bona fide leave of absence and has not otherwise experienced a Separation from
Service, the employee is treated as providing bona fide services at the level
equal to the level of services that the employee would have been required to
perform to receive the compensation paid with respect to such leave of
absence.  Periods during which an employee is on an unpaid bona fide leave of
absence and has not otherwise experienced a Separation from Service are
disregarded for purposes of this Section 2.15 (including for purposes of
determining the applicable 36-month (or shorter) period).  For purposes of this
Section 2.15, the “Corporation” shall be considered to include all members of
the controlled group of corporations, trades or businesses which includes the
Corporation; provided, however, that in applying Code Section 414(b), the phrase
“at least 50 percent” shall be substituted for “at least 80 percent”; and in
applying Code Section 414(c), the phrase “at least 50 percent” shall be used
instead of the phrase “at least 80 percent.”  Separation from Service shall be
determined on the basis of the modifications described in Treasury Regulation
Section 1.409A-1(h)(3) (or any successor regulation)) as defined in Code Section
409A and the regulations or other guidance issued thereunder.

 
2.16  
Valuation Date.  The date on which the amount of a Participant’s Account is
valued.  The Valuation Date is the last day of each calendar quarter.

 
-4-

--------------------------------------------------------------------------------

 
 
ARTICLE III


 
Eligibility and Vesting
 
3.1  
Eligibility to Participate in the Plan.  A select group of management or highly
paid employees as designated by the Committee who are subject to
government-imposed reductions in benefits from and/or contributions to the RSIP.

 
3.2  
Participation.  An eligible employee shall commence participation in the Plan
upon the first day of his or her first payroll period following the end of the
calendar quarter in which the eligible employee exceeds the limitation on
Compensation taken into account under Code Section 401(a)(17).

 
3.3  
Vesting.  A Participant’s right to his or her Account under this Plan shall vest
and become nonforfeitable only if, and to the extent that, the Participant has
met the requirements for distribution due to death, Retirement, termination of
employment from the Corporation or in connection with a Change In Control.

 
-5-

--------------------------------------------------------------------------------

 
 
ARTICLE IV


 
Non-Qualified Retirement Savings & Investment Plan (NQRSIP) Benefits
 
4.1  
NQRSIP Benefit.  Due to the limitations contained in Code Section 401(a)(17), a
Participant is not able to receive Corporation matching contributions or
Corporation discretionary contributions in the RSIP on Compensation in excess of
the Code Section 401(a)(17) limit ($245,000 in 2009).  To make up for this
limitation, the Corporation will contribute to this Plan an amount equal to 4%
of a Participant’s Compensation in excess of the limitation contained in Code
Section 401(a)(17) and make Corporation discretionary contributions to this Plan
in a percentage equal to the percentage of discretionary contribution in the
RSIP for the same period, if any, on the Participant’s Compensation in excess of
the Code Section 401(a)(17) limit.

 
4.2  
Allocation of NQRSIP Benefit.  As of each Valuation Date, the Corporation will
determine the amount of the contribution (Corporation’s matching contributions
and discretionary contributions) due to each Participant and allocate that
amount to each Participant’s Post-2004 Subaccount.  For purposes of determining
the income to be allocated to the Post-2004 Subaccount, the amount will be
treated as if it is allocated to the same investment funds for the Corporation’s
matching contributions and discretionary contributions that the Participant
selected for the tax-qualified RSIP.

 
4.3  
Valuation of Participant’s Post-2004 Subaccount.  As of each Valuation Date, a
Participant’s Post-2004 Subaccount shall consist of the balance of the Post-2004
Subaccount as of the immediately preceding Valuation Date, plus the NQRSIP
contribution credited for the quarter pursuant to Section 4.1 plus adjustments
for changes in the market value of the Participant’s elected investment fund,
including any dividends that would have been payable on Harsco stock, that would
have been purchased by the Corporation’s matching and/or discretionary
contributions and credited to the RSIP on behalf of the Participant, but for the
Code or ERISA limitations.

 
4.4  
Crediting Investment Returns.  As of each Valuation Date, each Participant’s
Post-2004 Subaccount shall be increased or decreased, as applicable, by the
investment return since the immediately preceding Valuation Date.  Investment
return shall be credited at the investment return rate adjusted for any
contributions, to be credited for such period.  Investment return for the period
shall reflect the actual investment rate earned for the deemed investment
elected by the Participant under the RSIP.  Until a Participant or his or her
Beneficiary receives a distribution of his or her Post-2004 Subaccount, the
unpaid balance shall be adjusted for the investment return.

 
-6-

--------------------------------------------------------------------------------

 
 
ARTICLE V


 
Non-Qualified RSIP Benefit Distributions
 
5.1  
Payment of Post-2004 Subaccount upon Termination, Retirement, or Change In
Control.  Upon the Separation from Service (subject to paragraph 8.5) or
Retirement of a Participant, or the occurrence of a Change In Control, the
Corporation shall pay to the Participant or his or her Beneficiary a benefit
equal to the balance of his or her Post-2004 Subaccount as of the Valuation Date
coincident with or immediately prior to the Participant’s Separation from
Service or Retirement, or the occurrence of a Change In Control.  This payment
shall be made in a cash lump sum on the first business day of the seventh
calendar month following the calendar month in which the Participant experiences
a Separation from Service or Retirement, or the occurrence of a Change In
Control.

 
5.2  
Payment of Benefits to Beneficiary.  If the Participant dies while an employee
of the Corporation or prior to receiving payment under Section 5.1, his or her
Post-2004 Subaccount balance shall be payable to his or her Beneficiary within
ninety (90) days after the date of the Participant’s death.

 
-7-

--------------------------------------------------------------------------------

 
 
ARTICLE VI


 
Administration
 
6.1  
Administration of the Plan.  The Plan shall be administered by the Committee,
referred to herein as the Administrator. Members of the Committee, if otherwise
eligible, shall be eligible to participate in the Plan, but no such member shall
be entitled to make decisions solely with respect to his or her
participation.  The Administrator shall be vested with full authority to make,
administer and interpret such rules and regulations as it deems necessary to
administer the Plan.  Any determination, decision or action of the Administrator
in connection with the construction, interpretation, administration or
application of the Plan shall be final, conclusive and binding upon all
Participants and any and all person claiming under or through any
Participant.  The Administrator shall have the authority to:

 
(a)  
Employ agents to perform services on behalf of the Committee and to authorize
the payment of reasonable compensation for the performance of such services.

 
(b)  
Delegate to the Pension Committee the authority to perform administrative duties
otherwise reserved to the Administrator herein.

 
6.2  
Cost of Administering the Plan.  The Corporation shall bear all of the costs of
administration of the Plan.

 
6.3  
Agents.  The Committee, from time to time, may employ an individual or
individuals as agents and delegate to them such administrative duties as it sees
fit, and may from time to time consult with counsel who may be counsel to the
Corporation.

 
6.4  
Indemnification of the Committee.  The Corporation shall indemnify and hold
harmless the members of the Committee against any and all claims, loss, damage,
expense or liability arising from any action or failure to act with respect to
the Plan, except in the case of gross negligence or willful misconduct by any
such member of the Committee.

 
-8-

--------------------------------------------------------------------------------

 
 
ARTICLE VII


 
Amendment and Termination
 
7.1  
Amendment.  The Corporation, acting through the Board or a committee thereof,
may at any time amend this Plan, in whole or in part, by an instrument in
writing, executed by the Board or a committee thereof; provided, however, that
no amendment shall be made which would have the effect of decreasing any
Participant’s Account determined just prior to the amendment.  Written notice of
any amendment or other action with respect to the Plan shall be given to each
Participant.

 
7.2  
Termination.  The Corporation, acting through its Board or a committee thereof,
may at any time terminate this Plan by an instrument in writing executed by the
Board or its designee.  Upon termination of the Plan, the Committee shall take
those actions necessary to administer any Accounts existing prior to the
effective date of the termination; provided, however:

 
(a)  
no such termination shall be made which would have the effect of decreasing any
Participant’s Account, as it existed as of the day before the effective date of
such termination.

 
(b)  
the Corporation, by action of its Board or a committee thereof, may elect to
accelerate all distributions at the time it elects to terminate the Plan;
provided, however, that with respect to a Participant’s Post-2004 Subaccount,
distributions may be accelerated only to the extent such acceleration is
permitted under Treasury Regulation section 1.409A-3(j)(4)(ix).

 
-9-

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
 
Miscellaneous
 
8.1  
No Right of Employment.  Nothing in the Plan shall be deemed to grant a
Participant any rights other than those specifically outlined in the
Plan.  Nothing in the Plan shall be deemed to create any right of, or contract
for, employment between a Participant and the Corporation.

 
8.2  
Withholding.  The Corporation may deduct, with respect to any payments due or
benefits accrued under this Plan, any taxes required to be withheld by Federal,
state or local governments.

 
8.3  
Non-Assignability of Benefits.  Neither the Participant nor any Beneficiary
shall have the power to transfer, assign, anticipate, modify or otherwise
encumber in advance any of the payments that may become due hereunder; nor shall
any such payments be subject to attachment, garnishment or execution, or be
transferable by operation of law in event of bankruptcy, insolvency or
otherwise.

 
8.4  
Unfunded Status.  Any provision for payments hereunder shall be by means of
bookkeeping entries on the books of the Corporation and shall not create in the
Participant or his or her Beneficiary any right to, or claim against any
specific assets of the Corporation, nor result in the creation of any trust or
escrow account for the Participant or Beneficiary.  A Participant or Beneficiary
entitled to any payment of benefits hereunder shall be a general creditor of the
Corporation.

 
8.5  
Forfeiture on Termination For Cause.  Notwithstanding any provision to the
contrary (including the acceleration of vesting and payment provisions relating
to Change In Control), if any Participant is terminated for cause, all benefits
hereunder shall be forfeited and the Corporation shall have no further
obligation to the Participant (or his or her Beneficiary) hereunder.  For
purposes of this Plan, “cause” means (i) an act or acts of personal dishonesty
taken by the Participant and intended to result in substantial personal
enrichment of the Participant at the expense of the Corporation, (ii) repeated
violations by the Participant of the Participant’s obligations under the
Participant’s employment agreement where applicable which are demonstrably
willful and deliberate on the Participant’s part and which are not remedied in a
reasonable period of time after receipt of written notice from the Corporation
or (iii) the conviction of the Participant of a felony.

 
8.6  
Gender and Number.  As used herein the masculine pronoun shall include the
feminine and neuter genders, the singular shall include the plural, and the
plural the singular, unless the context clearly indicates a different meaning.

 
8.7  
Controlling Law.  This Plan and the respective rights and obligations of the
Corporation and the Participants and Beneficiaries, except to the extent
otherwise provided by Federal law, shall be construed under the law of the
Commonwealth of Pennsylvania.

 
-10-

--------------------------------------------------------------------------------

 
 
8.8  
Successors.  The provisions of this Plan shall bind and inure to the benefit of
the Corporation and its respective successors and assigns.  The terms successors
as used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise, acquire all or
substantially all of the business and assets of the Corporation.

 
8.9  
Code Section 409A.  To the extent applicable, it is intended that this Plan
comply with the provisions of Code Section 409A.  References to Code Section
409A shall include any proposed, temporary or final regulation, or any other
guidance, promulgated with respect to such section by the U.S. Department of the
Treasury or the Internal Revenue Service.  This Plan shall be administered and
interpreted in a manner consistent with this intent.  If any provision of this
Plan is susceptible of two interpretations, one of which results in the
compliance of the Plan with Code Section 409A and the applicable Treasury
Regulations, and one of which does not, then the provision shall be given the
interpretation that results in compliance with Code Section 409A and the
applicable Treasury Regulations.  Notwithstanding the foregoing or any other
provision of this Plan to the contrary, neither the Corporation nor any of its
subsidiaries or affiliates shall be deemed to guarantee any particular tax
result for any Participant, spouse, or beneficiary with respect to any payments
provided hereunder.

 


 
/S/ Gerald Vinci
 
/S/ Mark E. Kimmel
Gerald Vinci
 
Mark E. Kimmel
Vice President, Human Resources Americas
 
General Counsel and Corporate Secretary
     
12/22/08
 
12/22/08
Date
 
Date



 
-11-

--------------------------------------------------------------------------------

 